DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on June 15, 2022 that has been entered into the file. 
By this amendment, the applicant has newly added claims 12-17.  It is noted that claims indicators for claims 3-9, and 11 are incorrected.  Correction in the subsequent communication is required.  

Election/Restrictions
Applicant's election with traverse of election of claims 1,2,10 and newly added claims 12-17 in the reply filed on June 15, 2022 is acknowledged.  The traversal is on the ground(s) that there is no “serious burden”.  This is not found persuasive because as indicated in the restriction election requirement, (dated May 16, 2022), the claims are drawn to nine mutually exclusive species.  Since the applicant does not indicate that these nine species are obvious variant with respect to each other, and the search for one species is not the same for the other species, there are indeed serious burden for searching all of the species.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 10 and 12-17 remain pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent issued to Gupta (PN. 5,258,871).
Gupta teaches a grating part (Figure 6) that is comprised of a first transparent substrate (90) having an optical grating (70) on a first principal surface and a second transparent substrate (92) having an optical grating (72) on a first principle surface wherein a second principal surface of the first transparent substrate on an opposite side of the first principle surface of the first transparent substrate and a second principal surface of the second transparent substrate on an opposite side from the first principal surface of the second transparent substrate that are bonded, (please see Figure 6, column 4, lines 39-56).  
This reference has therefore anticipated the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of the patent issued to Lee et al (US 6,404,554).
The grating part taught by Gupta as described in the claim 1 above has met all the limitations of the claim.  
With regard to claim 2, this reference however does not teach explicitly to comprising a film at a portion between the first transparent substrate and the second transparent substrate with the film being one of the light reflecting and light absorbing film.  Lee et al in the same field of endeavor teaches a grating part with a first substrate and a second substrate each with an optical grating on a first principal surface on the first and second substrates.  Lee et al teaches that an UV or IR blocking filter interposed between the second principle surfaces of the first and second substrates, (please see Figure 15).  Lee et al teaches that the UV or IR blocking filter is a coating that removing the UV or IR rays that either reflects or absorbs the UV or IR rays, (please see column 9, lines 12-20).  It would then have been obvious to one skilled in the art at time of invention was made to apply the teachings of Lee et al to add an UV or IR blocking filter at the interface of the second principal surfaces of the substrates for the benefit of reducing the wanted UV or IR rays to pass through the substrates.  
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of the US patent application publication by Aono et al (US 2015/0192713 A1).
The grating part taught by Gupta as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 12 and 13, Gupta teaches that the second principal surface of the first transparent substrate and the second principal surface of the second transparent substrate are bonded by an optical adhesive (94, Figure 6, please see column 4, lines 44-45), which may include or obvious modified by one skilled in the art to use a room temperature bonding such as common glue.
Furthermore, Aono et al in the same field of endeavor teaches that substrate with grating (2, Figure 3) may be bonded to a substrate (3) by art well-known bonding methods such as an anodic boding (please see paragraph [0026]).  It would then have been obvious to one skilled in the art to apply teachings of Aono et al to alternatively use art well-known anodic bonding to bond the first and second substrates for the benefit of using art well-known bonding method to achieve the boding function.  Since the anodic bonding method is a room temperature bonding that would implicitly make the grating part not affected by the changes in the ambient temperature.  

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Lee et al as applied to claims 1 and 2 and further in view of the US patent application publication by Aono et al (US 2015/0192713 A1).
The grating part taught by Gupta in combination with the teachings of Lee et al as described in claims 1and 2 above has met all the limitations of the claims.  
With regard to claims 14 and 15, Gupta teaches that the second principal surface of the first transparent substrate and the second principal surface of the second transparent substrate are bonded by an optical adhesive (94, Figure 6, please see column 4, lines 44-45) which may include or obvious modified by one skilled in the art to use a room temperature bonding such as common glue.  
Furthermore Aono et al in the same field of endeavor teaches that substrate with grating (2, Figure 3) may be bonded to a substrate (3) by art well-known bonding methods such as an anodic boding (please see paragraph [0026]).  It would then have been obvious to one skilled in the art to apply teachings of Aono et al to alternatively use art well-known anodic bonding to bond the first and second substrates for the benefit of using art well-known bonding method to achieve the boding function.  Since the anodic bonding method is a room temperature bonding that would implicitly make the grating part not affected by the changes in the ambient temperature.  

Claim(s) 10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Gupta (PN. 5,258,871) in view of the US patent application publication by Aono et al (US 2015/0192713 A1).
Gupta teaches a grating part that implicitly include a manufacturing method for the grating part that is comprised of the step of bringing a first transparent substrate (90) having an optical grating (70) on a first principal surface into contact with a second transparent substrate (92) having an optical grating (72) on a first principal surface such that a second principal surface of the first transparent substrate an opposite side from the first principal surface of the first transparent substrate faces a second principal surface of the second transparent substrate on an opposite side from the first principal surface of the second transparent substrate.  The manufacture method further comprises bonding the second principal surface of the first transparent substrate with the second principal surface of the second transparent substrate by a bonding adhesive (94, please see Figure 6, column 4, lines 39-56).  
This reference has met all the limitations of the claims.  Gupta teaches that the bonding may include an optical adhesive, which may include or obvious modified by one skilled in the art to use a room temperature bonding such as common glue.   Furthermore, Aono et al in the same field of endeavor teaches that substrate with grating (2, Figure 3) may be bonded to a substrate (3) by art well-known bonding methods such as an anodic boding (please see paragraph [0026]).  It would then have been obvious to one skilled in the art to apply teachings of Aono et al to alternatively use art well-known anodic bonding to bond the first and second substrates for the benefit of using art well-known bonding method to achieve the boding function.  Since the anodic bonding method is a room temperature bonding that would implicitly make the grating part not affected by the changes in the ambient temperature.  
With regard to claims 16 and 17, Aono et al teaches that the bonding method may include the anodic bonding that is without using an organic adhesive which implicitly that the grating part is not affected by changing ambient temperature.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent application publication by Yokoyama (US 2016/0282615 A1) teaches a grating part (please see Figure 5) that is comprised of a first substrate and a second substrate each having a grating on a first principal surface of the first and second substrates and a second principal surfaces of the first and second substrates are bonded.  
US patent issued to Gupta et al (PN. 5,434,708) teaches a grating part (please see Figure 3) that is comprised of a first substrate and a second substrate each having a grating on a first principal surface of the first and second substrates and a second principal surfaces of the first and second substrates are bonded.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872